Citation Nr: 1112475	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1948 to April 1953.

The Veteran died in March 2005.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge in December 2007.  A transcript of the hearing is associated with the claims files.

This case was most recently before the Board in December 2009, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died in March 2005 solely due the effects of metastatic colon cancer, pneumonia and colitis.

2.  At the time of the Veteran's death, service connection was in effect for bipolar disorder and duodenal ulcer disease.  

3.  Neither colon cancer, colitis nor his fatal pneumonia was present until more than one year following the Veteran's death, and none of the disorders was etiologically related to the Veteran's active service or service-connected disabilities.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially and materially contribute to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that in the July 2005 rating decision, the RO informed the appellant that service connection was in effect for bipolar disorder, rated as 100 percent disabling, and duodenal ulcer disease, rated as 10 percent disabling, at the time of the Veteran's death.  In May 2005 and April 2008 letters, the appellant was informed of the evidence needed to substantiate her claim that the Veteran's fatal cancer was caused or contributed to by the Veteran's service-connected disabilities, and informed her of the evidence that she should submit and that VA would obtain on her behalf.  The April 2008 letter also provided the appellant with appropriate notice with respect to the effective-date element of her claim.  

Although the appellant was not provided sufficient notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the claim was readjudicated.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file, private medical records have been obtained, and appropriate VA medical opinions have been obtained.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2010).

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant asserts that the Veteran's service-connected bipolar disorder and duodenal ulcer disease contributed to the metastatic colon cancer that caused his death.

According to the death certificate, the Veteran died of metastatic colon cancer, probable pneumonia, and colitis in March 2005.  At the time of the Veteran's death, service-connection was not in effect for any of these disabilities.

A review of the Veteran's STRs is negative for treatment for or a diagnosis of any cancer while the Veteran was in active service.  In November 1948, the Veteran was treated for pneumonia.  However, it was noted to have fully resolved following appropriate treatment.  There is no record indicating that the Veteran received treatment for or a diagnosis of colitis while in active service.  At the time of his separation examination in April 1953, there was no indication that the Veteran had or had been treated for cancer prior to his separation.  Additionally, there was no indication from the separation examination report that the Veteran had colitis or any sort of residuals of his single bout of pneumonia in-service.  Also, the Veteran's lungs, chest, abdomen, and viscera were all clinically normal upon examination at the time of his separation.  

A review of the post-service medical evidence shows that in 1995 the Veteran was diagnosed with colon cancer, had a colectomy, and underwent six months of chemotherapy.  After treatment, the Veteran was considered stable.  In February 2005, the Veteran was found to have metastatic disease to the right lower lobe of the lung, the hilum, his T9 vertebrae, his seventh rib, and the right acetabulum.  The Veteran underwent palliative radiation therapy for treatment.  Later in February 2005, the Veteran was seen at the VA Medical Center emergency room for generalized weakness and poor appetite.  At that time, the Veteran was admitted to the hospital for treatment.  On March 31, 2005, the Veteran died. 

In a June 2005 letter from the Veteran's VA Medical Center primary care physician, it was noted that the Veteran's diagnosis of colitis listed on his death certificate as a contributing cause of death should be considered in light of the Veteran's service-connected peptic ulcer disease. 

Here, the Board notes that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Additionally, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Therefore, the primary care physician's mention that the Veteran's peptic ulcer disease should be considered in light of colitis being a contributory cause of death is not a sufficient opinion upon which a grant of benefits can be based.  In this regard, the Board notes that the physician did not actually make an opinion regarding the relationship between the Veteran's peptic ulcer disease and colitis and there was no rationale provided for the statement that the peptic ulcer disease should at least be considered.

In May 2009, the Veteran's claims files were sent to the VA Medical Center for review and opinion.  At that time, the examiner opined that the Veteran's service-connected duodenal ulcer disease did not cause or play a material causal role in the Veteran's death, to include an opinion that it did not cause or chronically worsened one of more of the certified causes of death.  The examiner based this opinion on the finding that the Veteran did not have evidence of an active duodenal ulcer or bleeding in the stomach or intestine at the time of his death.  Additionally, the examiner noted that the Veteran had stable hemoglobin from November 2004 to February 2005.  The examiner further noted that the pseudomembranous colitis noted in the autopsy report was in the large intestine and not the duodenum.  The examiner reported that it would therefore have no relation to a duodenal ulcer.  The examiner also reported that a review of the Veteran's hospital summaries since 2000 failed to show any indication of active duodenal ulcer.  Therefore, she opined that there was no indication that the duodenal ulcer disease chronically worsened the Veteran's colon cancer, which was first diagnosed in 1995.    

In November 2010, the Veteran's claims files were sent to the VA Medical Center for a second review and opinion regarding whether the Veteran's service-connected disabilities materially or substantially contributed to his death.  The examiner opined that neither the Veteran's bipolar disorder nor his duodenal ulcer disease had any effect on the Veteran's demise.  Additionally, the examiner opined that neither of the conditions worsened the causes of the Veteran's death.  In support of his opinion, the VA examiner reported that the autopsy report shows that the Veteran presented with advanced disseminated colon cancer (multiple metastasis to brain, lung, kidney, and spine) in addition to muscle wasting, which was noted to be typical of a patient with that disease.  The examiner reported that the Veteran's condition was of gradual deterioration due to overwhelming disease which promoted multi-organ dysfunction.  The examiner reported that the Veteran's peptic ulcer disease was under control at the time of his death since there was no evidence of ulceration on autopsy or that adhesions related to that condition aggravated or complicated any subsequent therapy.  Additionally, the examiner reported that on record, the Veteran's bipolar disease was also controlled with treatment and follow-ups which failed to show that it contributed to his cause of death or to its aggravation.  The examiner further reported that the Veteran's cause of death was the natural history of advance stage colon carcinoma, which on medical literature, proves to have a grim prognosis and no survival beyond one year despite multi-modality therapy.

In a February 2011 statement, the appellant reported that she disagreed with the finding of the November 2010 VA examiner that the Veteran's bipolar disorder was under control prior to his death.  She reported that she experienced firsthand that the Veteran's condition was not under control and that his high level of anxiety and psychological instability contributed to his medical condition.

The Board notes that there is no evidence of record substantiating the appellant's claim that the Veteran's bipolar disorder was not under control.  Additionally, the Board notes that while the appellant might sincerely believe that the Veteran's service-connected duodenal ulcer disease and bipolar disorder contributed materially or substantially to the Veteran's death, since the appellant is a layperson without medical training, her opinions concerning these matters requiring medical expertise are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, there is no competent evidence of record that the Veteran's metastatic colon cancer, colitis, or fatal pneumonia was present in service or until many years thereafter, that any of the causes of death were related to his active service or service-connected disabilities, or that the Veteran's service-connected bipolar disorder and/or duodenal ulcer disease contributed substantially and materially to the Veteran's death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for the cause of the Veteran's death is not warranted.


      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


